McKinstry, J., concurring.
We concur in the judgment. The point urged by the appellant is that the court below erred in giving the following instruction: “ If you believe from the evidence that the defendant, Henry Schuler, had agreed to Convey certain real estate in Sonora, on which plaintiff and said defendant resided at the time, to said Baeigalupi, that plaintiff filed a declaration of homestead, declaring the same a homestead, and that in consideration that plaintiff would execute with said defendant a deed of said real estate to said Bacigalupi, the said defendant made and delivered the instrument Exhibit A, then you will find for the plaintiff.”
“Exhibit"A” speaks for itself, and, in our opinion, operated a transfer to plaintiff of the balance of the account in bank.
Morrison, C. J., and Thornton, J., concurred.